Filed pursuant to Rule 424(b)(3) and Rule 424(c) File No. 333-187625 Prospectus Supplement No. 3 (To Prospectus dated July 15, 2013) SANUWAVE HEALTH,INC. Up to 10,909,091 Units Consisting of 10,909,091 Shares of Common Stock and Warrants to Purchase 5,454,545 Shares of Common Stock This prospectus supplement supplements the prospectus dated July 15, 2013 (the “Prospectus”), related to the offering of up to 10,909,091 Units at a purchase price of $0.55 per Unit, with each Unit consisting of one share of our common stock and a warrant to purchase up to an additional 1/2 share of our common stock at an exercise price per share of $0.80. The securities are being offered on a “best efforts” basis, and we are not required to sell any specific dollar amount or number of Units. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement contains the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2013 filed by the Company with the Securities and Exchange Commission on November 12, 2013 (the “10-Q”). The 10-Q, as filed (but without the exhibits filed with the 10-Q), is set forth below. This prospectus supplement is not complete without, and may not be delivered or used except in connection with, the Prospectus. This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in theProspectus. Investing in our common stock involves a high degree of risk.
